CONCURRING OPINION BY
GALBRAITH, J.
I concur in the conclusion announced by the majority of the comí, i. c-., that the motion ought to be denied. Whatever my opinion might have been on the questions raised by the motion, had it been presented in due season, I do not feel called upon to express it now. "Whatever virtue there may be in the libellee’s contention, it seems to me that it has no right to urge them at this time or to ask the court to pass upon themi in this proceeding. The decree sought to be vacated is the decree of this court rendered, after an exhaustive investigation of the cause on its merits, at the September, 1900, term, and entered on November 13, 1900. An appeal from this decree to the Circuit Court of Appeals, Ninth Circuit, was sought and denied by that court (108 Eed. 113). This action was affirmed by the Supmeme Court of the United States (Wilder’s S. S. Co., 22 Sup. Ct. R. 225). I do not think that the court ought to entertain the motion at this late day, particularly since all the facts relied on were known to libellee at the original hearing of the case in this court on appeal from the decree of the Judge of the First Circuit. The motion, no matter what it is called, is in reality and effect a petition for' a rehearing, presented long after the expiration of the term at *232which, the decree was rendered and after an effort to appeal had failed. Rule 11 of this court provides that “a petition for rehearing may be presented only within thirty days after the filing of the opinion.” The opinion was filed in this court November 7, 1900, The motion was filed January 31, 1902.
The questions raised by the motion and discussed by the majority of the court, however interesting, are, it seems to me, more academic than practical. No reason has been given to justify the inference that if the motion were granted and a'new trial ordered, it would or ought to result in a decree differing in any material respect from that sought to be set aside. The facts in this case have been passed upon by four different courts and practically the same conclusion reached by each. Public policy and the interest of justice demand that there should be an end to litigation, -